Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In para 0001, the disclosure refers to claim number that is not corrected with amendment filed on 6/21/22.  The Abstract is not on a separate page. Appropriate correction is required.
The terminal disclaimer filed on 6/21/22 is not approved as the title in the terminal disclaimer (TD) does not match the title in the ADS or the power of Attorney. Examiner suggests to keep the old title in the TD or submit a new ADS and Power of Attorney to reflect the amended title.
Claim Objections
Claims 1-8 and 11-12 objected to because of the following informalities:  regarding claim 1, at line 3, the phrase, “a body (1) of which” should be -- a body (1) of the flow meter --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, at lines 4-6, the phrase, “differs in that …shape of geometry of a non-ultrasonic flow sensor (6)” is confusing, and also what control channel is the applicant referring to in here?
Regarding claim 2, line 3, “a body” should be --the body--, and  line 6, “an inlet channel (9)” should be consistent with the base claim as claim 1 define “an inlet (9)”. At line 6, what “outlet is the applicant referring to, the main outlet or is there a different outlet?
Regarding claim 4, lines 4 and 5, “an inner chamber” should be --the inner chamber-- and “an outlet of the flow sensor (6)” should be “the outlet of non-ultrasonic the flow sensor (6)”. 
Regarding claim 5, line 5, “a non-ultrasonic flow sensor (6)” should be changed to -- the non-ultrasonic flow sensor (6) --.
Regarding claim 7, line 3, “the pipeline (11)”, lacks antecedent basis. Also, when “an additional flow bypass channel”, it seems there is a first flow bypass channel that is not defined in claim 1. “the additional pipeline” lacks antecedent basis. At the last line a term, “channel” should be added after “bypass” to be consistent with line 3.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-12 are rejected, as understood, on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,969,263 to Stetsenko in view of Sakaguchi et al. (2015/0323363) (hereinafter Sakaguchi). Stetsenko teaches all the claimed
features of the fluid flow meter including a body (1) with inlet (7) and outlet (8), and at least one
flow sensor (4), two limiting bases, a fairing (Fig. 1b) and also and adapter (5), a flow preparation device (6) made in form of a grid, a coarse filter (10), a fluid leak detector sensor (12), an electronic unit (9) and a shut-off valve (11). Stetsenko does not explicitly teach the at
least one ultrasonic flow sensor and its arrangement with respect to the flow sensor. Sakaguchi
teaches the ultrasonic flow sensor arrangement (4, 5) with respect to flow sensor (6, Fig. 2) for a
wide range flow measurement range. It would have been obvious to one having ordinary skill in
the art at the time the invention was made to include the ultrasonic flow sensor arrangement with
respect to the flow sensor as taught by Sakaguchi in the device of Stetsenko since such an
arrangement would provide a wide range of flow measurements when the two flow sensors are
used in combination. This arrangement would also provide comparison of flow measurements
between the two flow sensors.
Claims 1-8 and 11-12 are rejected, as understood, on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,969,263 to Stetsenko in view of Konzelmann (2012/0055263). Stetsenko teaches all the claimed features of the fluid flow meter including a body (1) with inlet (7) and outlet (8), and at least one flow sensor (4), two limiting bases, a fairing (Fig. 1b) and also and adapter (5), a flow preparation device (6) made in form of a grid, a coarse filter (10), a fluid leak detector sensor (12), an electronic unit (9) and a shut-off valve (11). Stetsenko does not explicitly teach the at least one ultrasonic flow sensor and its arrangement with respect to the flow sensor. Konzelmann teaches the ultrasonic flow sensor
arrangement (114, 118, 120) with respect to flow sensor (differential pressure sensor 116, Fig. 2)
for a wide range flow measurement range. It would have been obvious to one having ordinary
skill in the art at the time the invention was made to include the ultrasonic flow sensor
arrangement with respect to the flow sensor as taught by Konzelmann in the device of Stetsenko
since such an arrangement would provide a wide range of flow measurements when the two flow
sensors are used in combination. This arrangement would also provide comparable flow
measurements between the two flow sensors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            7/5/2022